The facts in this case, as disclosed by the evidence on file are aS follows: Clara E. Seabury, died testate on the 5th day of January, A. D. 1916, a resident of New York City, New York. L. Dodgers Wentworth and Albert H. Seabury were duly appointed in that State executors of the will of said decedent, on the 22nd day of June, 1916, the County Judge of Cook County, Illinois, entered an order assessing an inheritance tax in said estate of $1,142.28, which amount less 5% discount for payment within six months was by claimant paid to the County Treasurer of said county on 26th day of June, 1916, the net payment being $1,085.17. Thereafter on 5th day of September, A. D. 1918, the acting County Judge of Cook County entered an order vacating and setting aside for want of jurisdiction, so much of said prior order as attempted to assess a tax upon the transfer by said decedent of shares of stock in foreign corporations to non-resident beneficiaries, and it was found in such order that the said prior order of the County Judge assessed a valid tax, less discount of $925.21, which amount the State admits should have been the true amount in the original order $159.96 of said prior order was declared illegally assessed for want of jurisdiction. The State admits that in the event a refund is allowed in case No. 33 Lora J. Moore, Executor, v. State (opinion filed at the present term of this Court) that $159.96 should be allowed in this case agreeably to a stipulation and agreement entered into in said case. The opinion given in that case and the law governs in this case. Accordingly the Court awards claimant herein the sum of one hundred fifty-nine and 96/100 dollars.